Citation Nr: 0500135	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  97-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a right wrist 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to December 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board in November 1998 when it was 
remanded for additional development.

It is noted that the veteran was awarded an increased 
evaluation for his service-connected right wrist disability, 
from zero to 10 percent disabling by a January 2003 decision.  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 10 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).  
The grant of the increased rating was effective from July 19, 
1996, the date of the veteran's claim.

In a July 2003 decision, the Board denied the veteran's 
claims that were on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  On August 5, 2004, the 
Court, acting on a joint motion to remand the appeal, vacated 
the July 1, 2003, Board decision that had denied the 
veteran's claims and remanded the case to the Board.


REMAND

This case is not ready for appellate review.  According to 
the August 2004 Joint Motion for Remand upon which the Court 
based its August 5, 2004, Order, the RO has failed to comply 
with the instructions contained in the November 1998 Remand 
from the Board.  The veteran must be afforded new VA 
examinations in order to comply with that Remand and the 
Court's August 5, 2004, Order.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Additionally, the Court directed VA to obtain records 
pertaining to a September 2001 decision by the Social 
Security Administration (SSA).  All records considered by 
that agency in deciding the claim, including a copy of the 
decision itself, should be obtained.  See Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2004). 

Further the veteran has identified the Medical Center of 
Louisiana at New Orleans and Charity Hospital of New Orleans 
as additional facilities that had provided treatment to him 
for his right wrist and psychiatric disorders.  Records from 
the facilities should be obtained.  See 38 C.F.R. 
§ 3.159(c)(1) (2004).

Additionally, with regard to the veteran's right wrist 
disability, the veteran has not been accorded due process in 
the consideration of his claim.  VA has a duty to assist 
claimants in the development of facts pertinent to their 
claims.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5104A 
(West 2002); 38 C.F.R. § 3.159(b) (2004).

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).  The RO has not complied 
with the requirements of the VCAA and the implementing 
regulations for the issue of entitlement to an increased 
evaluation for a right wrist disability, currently evaluated 
as 10 percent disabling.  A May 14, 2002 letter from the RO 
addressed only the veteran's psychiatric disability, not his 
right wrist disability.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issue of entitlement to an 
increased evaluation for a right wrist 
disability.  This includes notifying the 
veteran specifically (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claim.

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including the medical 
records relied upon concerning that 
claim.  A decision was made on the 
veteran's claim in September 2001.

3.  After securing any necessary release, 
obtain records for treatment of the 
veteran at the Medical Center of 
Louisiana at New Orleans for his right 
wrist and psychiatric disorders from May 
2002 to the present.

4.  After securing any necessary release, 
obtain records for treatment of the 
veteran at the Charity Hospital in New 
Orleans, Louisiana, for his right wrist 
and psychiatric disorders from 2002 to 
the present.

5.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his right wrist and 
psychiatric disorders since May 2001.  
After securing the necessary release(s), 
obtain any records, including VA medical 
records, that are not already contained 
in the claims folder.

6.  Provide a VA mental disorders 
examination to the veteran to determine 
whether the veteran has an acquired 
psychiatric disorder that is related to 
his military service.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.

The claims folder, including the 
veteran's service personnel records; the 
veteran's service medical records; the 
March 7, 2002, statement by a VA 
psychiatrist; and the reports of VA 
mental disorders examinations in November 
1999, October 2001, and November 2002, 
should be made available to the examiner 
for review before the examination.  (The 
veteran's service medical records are 
contained in a white envelope at the 
bottom of the first volume of the claims 
folder.  The veteran's service personnel 
records are contained in a white envelope 
at the bottom of the second volume of the 
claims folder.)  The examiner must verify 
in the examination report that the claims 
folder has been reviewed.

The examiner should then correlate his or 
her findings and render definitive 
opinions, to a reasonable degree of 
medical certainty, as to:

a.  Whether the veteran solely 
manifested a depressive disorder 
during his period of active duty 
service; AND

b.  if so, whether the veteran's 
current depression, to the extent 
that it is non-drug induced in 
nature, can be clearly dissociated 
from his in-service symptomatology.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board and 
to the United States Court of Appeals for 
Veterans Claims.

7.  Provide a VA joints examination by an 
orthopedist to the veteran to evaluate 
the severity of his service-connected 
chronic tendonitis of the right wrist.

The claims folder, including the report 
of a November 2002 VA peripheral nerves 
examination and the reports of VA joints 
examinations in August 1996, September 
1999, October 2001, October 2002, should 
be made available to the examiner for 
review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed and identify 
himself/herself as an orthopedist.



All relevant inquiries on the examination 
worksheet must be completed.  X- rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.

In order to comply with instructions from 
the United States Court of Appeals for 
Veterans Claims:

The examiner must provide a thorough 
description of the veteran's 
service-connected right wrist 
disability, including complete 
ranges of motion studies and any 
neurologic pathology.

The examiner must render objective 
clinical findings concerning the 
severity of the veteran's service-
connected right wrist disability, to 
include observations of pain on 
motion, deformity, excess 
fatigability, incoordination, 
weakened movement and other 
functional limitations, if any, to 
the exclusion of any nonservice-
connected disability.  The examiner 
must provide passive and active 
ranges of motion and discuss, in 
terms of degrees of range of motion 
if possible, the limitations from 
pain, weakness, fatigability, lack 
of endurance, etc.

The examiner must then render an 
opinion concerning the effect of the 
veteran's service-connected right 
wrist disability on his ordinary 
activity and his ability to procure 
and maintain employment.

The examination report must 
reconcile the veteran's subjective 
complaints of right wrist pain with 
the objective findings on 
examination.

8.  Provide a VA peripheral nerves 
examination by a neurologist to the 
veteran to evaluate the severity of his 
service-connected chronic tendonitis of 
the right wrist.

The claims folder, including the report 
of a November 2002 VA peripheral nerves 
examination and the reports of VA joints 
examinations in August 1996, September 
1999, October 2001, October 2002, should 
be made available to the examiner for 
review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed and identify 
himself/herself as a neurologist.

All relevant inquiries on the examination 
worksheet must be completed.  X- rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.

In order to comply with instructions from 
the United States Court of Appeals for 
Veterans Claims:

The examiner must provide a thorough 
description of the veteran's 
service-connected right wrist 
disability, including complete 
ranges of motion studies and any 
neurologic pathology.

The examiner must render objective 
clinical findings concerning the 
severity of the veteran's service-
connected right wrist disability, to 
include observations of pain on 
motion, deformity, excess 
fatigability, incoordination, 
weakened movement and other 
functional limitations, if any, to 
the exclusion of any nonservice-
connected disability.  The examiner 
must provide passive and active 
ranges of motion and discuss, in 
terms of degrees of range of motion 
if possible, the limitations from 
pain, weakness, fatigability, lack 
of endurance, etc.

The examiner must then render an 
opinion concerning the effect of the 
veteran's service-connected right 
wrist disability on his ordinary 
activity and his ability to procure 
and maintain employment.

The examination report must 
reconcile the veteran's subjective 
complaints of right wrist pain with 
the objective findings on 
examination.

9.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




